Exhibit 10.38

AMERICAN EXPRESS COMPANY

2007 INCENTIVE COMPENSATION PLAN

PERFORMANCE GRANT

(ALSO KNOWN AS THE              INCENTIVE AWARD)

TO

 

 

Name of Employee

 

__________________

   _______________________

Award Date

   Award Period

We are pleased to inform you that, pursuant to the Company’s 2007 Incentive
Compensation Plan, as amended (the “Plan”), the Compensation and Benefits
Committee (the “Committee”) of the Board of Directors (the “Board”) of American
Express Company (the “Company”), made to you an award of a Performance Grant
under Section 8 of the Plan that is also a Qualifying Award under Section 9 of
the Plan, as hereinafter set forth (the “Award” or the “             Incentive
Award”) as of the award date specified above (the “Award Date”). This Award is
commonly referred to as an annual bonus or annual incentive award (“AIA”). This
Award is subject to the Detrimental Conduct Provisions established by the
Committee, and as from time to time amended.

1. General. You have been granted the Award subject to the provisions of the
Plan and the terms, conditions and restrictions set forth in this agreement
(this “Agreement”). The Award Period is specified above, and the last day of the
Award Period is the “Expiration Date.”

2. Requirement of Employment. Your rights to the Cash Value and the Number of
Restricted Shares or Restricted Stock Units, if any (as those terms are defined
below) under Subparagraph 4(b) hereof, shall be provisional and shall be
canceled if your continuous employment with the Company and its Affiliates or
your Related Employment (as that term is defined in the Plan) (hereinafter
collectively referred to as “employment with the American Express companies”),
terminates for any reason on or before the payment date as set forth in
Subparagraph 4(b). Whether and as of what date your employment with the American
Express companies shall terminate if you are granted a leave of absence or
commence any other break in employment intended by the Company to be temporary,
shall be determined by the Committee.

3. Determination of the Schedule A Value, Cash Value and the Number of
Restricted Shares or Restricted Stock Units.

(a) Except as otherwise provided below in this Paragraph 3 and in Paragraphs 2
and 5 hereof, there shall be paid to you in accordance with Paragraph 4 hereof,
the Schedule A Value (as reduced pursuant to Subparagraph 3(c)) as of the last
day of the Award Period, if any, as provided in Subparagraph 3(b).



--------------------------------------------------------------------------------

(b) Schedule A Value.

(i) Except as otherwise provided in this Paragraph 3, the Schedule A Value as of
the last day of the Award Period will be equal to the amount, if any, determined
by the Committee based on the performance (i.e., 20         Return on Equity and
20         Earnings Per Share) of the Company, pursuant to Schedule A to this
Agreement. However, in no event will the Schedule A Value be greater than the
maximum value as set forth in Schedule A to this Agreement.

(ii) The Committee shall determine in its own discretion what portion of the
Schedule A Value, if any (as adjusted in accordance with Subparagraph 3(c)
below), shall be payable in cash (the “Cash Value”), and what portion shall be
denominated in restricted shares or restricted stock units of the Company (the
“RSA” or the “RSU”), in accordance with Paragraph 4 below. The RSA or the RSU
shall have the terms substantially as set forth in the form of restricted stock
or restricted stock unit award granted generally under the Plan, or its
successor, provided that the RSA or the RSU shall vest pursuant to a period
determined in the Committee’s discretion, except that such vesting period shall
not be less than one year from date of grant, and be forfeitable only if your
employment with the American Express companies terminates by reason of voluntary
resignation or terminates for cause (that is, violation of the Code of Conduct
as in effect from time to time) prior to the applicable vesting dates, except if
the Committee in its own discretion determines that the RSA or the RSU shall not
be forfeitable upon termination of employment. The number of restricted shares
or restricted stock units of the Company comprising the RSA or the RSU (the
“Number of Restricted Shares” or the “Number of Restricted Stock Units”) shall
be determined by dividing such portion of the Schedule A Value so designated by
the Committee, if any, by the closing price of the shares on the date that the
Committee approves payout of the Awards, and shall be payable in the form of an
RSA or an RSU in accordance with Paragraph 4 below.

(iii) For purposes of this Award, all accounting terms are defined in accordance
with generally accepted accounting principles as set forth in the Company’s
annual audited financial statements, except as otherwise provided below (which
will take into account, in each case, the expenses and other financial effect
for the applicable year(s) of performance grants under the Plan):

(A) “Net Income” means, for any given year, the after-tax net income (or loss)
of the Company or of a segment or other part of the Company, as the case may be,
for such year as adjusted below, as reported by the Company. The calculation of
Net Income, for any given year, will be adjusted to exclude:

 

  •  

reported cumulative effect of accounting changes;

 

  •  

reported income and losses from discontinued operations; and

 

  •  

reported extraordinary gains and losses as determined under generally accepted
accounting principles.

(B) “Average Annual Shareholders’ Equity” means, for any given year, the sum of
the total shareholders’ equity of the Company or of a segment or other part of
the Company, as the case may be, as of the first day of such year and as of the
end of each month during such period (each as reported by the Company), divided
by 13.

 

2



--------------------------------------------------------------------------------

(C) “Return on Equity” means, for any given year, the Net Income for such year
divided by the Average Annual Shareholders’ Equity for such year.

(D) “Earnings Per Share” means, for any given year, the diluted earnings (or
loss) per share of the Company for such year, as reported by the Company. The
calculation of Earnings Per Share, for any given year, will be adjusted in the
same fashion as Net Income for such year.

(iv) To the extent permissible for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), in the event of any change in the
corporate capitalization of the Company, such as by reason of any stock split,
or a material corporate transaction, such as any merger of the Company into
another corporation, any consolidation of the Company and one or more
corporations into another corporation, any separation of the Company (including
a spin-off or other distribution of stock or property by the Company), any
reorganization of the Company (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code), or any partial or
complete liquidation by the Company, other than a normal cash dividend, if the
Committee shall determine that such a change equitably requires an adjustment in
the calculation or terms of Earnings Per Share, on the grounds that any such
change would produce an unreasonable value, such equitable adjustment will be
made by the Committee. Any such determination by the Committee to reflect such
change under this Subparagraph 3(b)(iv) shall be final, binding and conclusive.

(c) As soon as practicable after the last day of the Award Period, the Committee
will determine, in its sole discretion, that the Schedule A Value, if any (as
determined above in Subparagraph 3(b)), may be adjusted downward, but in no
event upward, by a percentage from 0-100%. In no event may the Committee amend
any provision hereof so as to increase or otherwise adjust upward the Schedule A
Value. In exercising its discretion to make a downward adjustment, the Committee
will take into account factors such as: (i) the increase in shareholder value
(as indicated, for example, by shareholder return, earnings growth and return on
equity); (ii) customer satisfaction (as indicated, for example, by customer
satisfaction measures, client retention and growth in products and services);
(iii) employee satisfaction (as indicated, for example, by the employee values
survey results); (iv) implementation of initiatives (as indicated, for example,
by process changes that achieve significant results); (v) achievement of
reengineering initiatives (as indicated, for example, by cost savings); and
(vi) such other factors deemed relevant by the Committee; provided that any such
determination by the Committee need not be made in a uniform manner and may be
made selectively among holders of awards of performance grants, whether or not
such award holders are similarly situated.

(d) The Committee’s determinations as to the Schedule A Value, the Cash Value
and the Number of Restricted Shares or the Number of Restricted Stock Units
pursuant to this Agreement shall be final, binding and conclusive upon you and
all persons claiming under or through you.

 

3



--------------------------------------------------------------------------------

4. Payment of Award.

(a) As soon as practicable after the last day of the Award Period, the Committee
shall determine whether the conditions of Paragraphs 2 and 3 hereof have been
met and, if so, shall ascertain the Schedule A Value (and the negative
adjustment thereto), Cash Value and the Number of Restricted Shares or the
Number of Restricted Stock Units, if any, in accordance with Paragraph 3 hereof.

(b) If the Committee determines that there is no Schedule A Value, this Award
will be canceled. If the Committee determines that there is some Schedule A
Value, however, the Cash Value as determined pursuant to Paragraph 3 hereof
shall become payable to you in cash, and the Number of Restricted Shares or the
Number of Restricted Stock Units shall be issued to you in the form of a
restricted stock or restricted stock unit award under the Plan, within fifteen
business days following the regularly scheduled payroll payment date of the
applicable pay period beginning after January 31 of the year following the Award
Period, but in no event later than 90 days after January 31 of the year
following the Award Period (or at such other time or times as the Committee
shall determine as provided in Paragraph 6 below).

5. Termination of Employment after the Award Period but on or before the Payment
Date. If, after the last day of the Award Period and on or before the date
specified above in Subparagraph 4(b), but during a period when you have been in
continuous employment with the American Express companies since the Award Date,
you terminate your employment with the American Express companies for any
reason, then you and all others claiming under or through you shall not be
entitled to receive any amounts or awards under this Award, except as otherwise
determined by the Committee in its sole discretion.

6. Deferral or Acceleration of Payment of Award. Any payments to be made under
this Award may be deferred or accelerated in such manner as the Committee shall
determine; provided, however, that any such deferral or acceleration must comply
with the applicable requirements of Section 409A of the Code. As to such a
deferral of payment, any such payment in excess of the amount that was
originally payable to you under this Agreement will be based on a reasonable
interest rate or on one or more predetermined actual investments (whether or not
assets associated with the amount are actually invested therein) as determined
by the Committee, and as to such an acceleration of payment to you under this
Agreement, any such payment will be discounted to reasonably reflect the time
value of money as determined by the Committee.

7. Change in Control.

(a) Notwithstanding anything in this Award to the contrary, if you have not
received payment under this Award as discussed in Subparagraph 4(b) above, and
within two years following a Change in Control, as that term is defined in the
Company’s Senior Executive Severance Plan, you experience a separation from
service (as that term is defined for purposes of Section 409A of the Code) that
would otherwise entitle you to receive the payment of severance benefits under
the provisions of the severance plan that you participate in as of the date of
such separation from service, then you shall be paid under this Award, subject
to Paragraph 15, within five days after the date of such separation from
service, a cash payment under this Award equal to the value of (i) (A) the
average award paid or payable to you under the 20         and 20         Annual
Incentive Award or such other annual incentive award program of the Company or
one of its subsidiaries that you participated in at the time of such prior
payment for the two years

 

4



--------------------------------------------------------------------------------

prior to the Change in Control, or (B) if you have not received two such awards,
the most recent award paid or payable (or guideline amount payable, if you have
not previously received any such award) to you under the applicable annual
incentive award program of the Company or one of its subsidiaries at the time of
such prior payment), multiplied by (ii) the number of full or partial months
that have elapsed during the Award Period at the time of such separation from
service divided by 12.

(b) The Committee reserves the right to amend or delete this Paragraph 7 in
whole or in part at any time and from time to time; provided, that upon and
following the occurrence of a Change in Control, the Committee may not amend
this Paragraph 7 in a manner that is detrimental to your rights without your
express written consent. Any amendment of the definition of “Change in Control”
in the Senior Executive Severance Plan will be deemed to be an amendment
permitted under this Paragraph.

8. Tax Withholding and Furnishing of Information. There shall be withheld from
any payment of cash or vesting of any restricted shares or restricted stock
units under this Award, such amount, if any, as the Company determines is
required by law, including, but not limited to, U.S. federal, state, local or
foreign income, employment or other taxes incurred by reason of making of the
Award or of such payment. It shall be a condition precedent to the obligation of
the Company to make payments under this Award that you (or those claiming under
or through you) promptly provide the Company with all forms, documents or other
information reasonably required by the Company in connection with the Award.

9. Rights Not Assignable. Your rights and interests under the Award and the Plan
may not be sold, assigned, transferred, or otherwise disposed of, or made
subject to any encumbrance, pledge, hypothecation or charge of any nature,
except that you may designate a beneficiary pursuant to Paragraph 10 hereof. If
you (or those claiming under or through you) attempt to violate this Paragraph
9, such attempted violation shall be null and void and without effect, and the
Company’s obligation to make any further payments to you (or those claiming
under or through you) hereunder shall terminate.

10. Beneficiary Designation. Subject to the provisions of the Plan, you may, by
completing a form acceptable to the Company and returning it to the Corporate
Secretary’s Office, at 200 Vesey Street, New York, New York 10285, name a
beneficiary or beneficiaries to receive any payment to which you may become
entitled under this Agreement in the event of your death. You may change your
beneficiary or beneficiaries from time to time by submitting a new form to the
Corporate Secretary’s Office at the same address. If you do not designate a
beneficiary, or if no designated beneficiary is living on the date any amount or
award becomes payable under this Agreement, such payment will be made to the
legal representatives of your estate, which will be deemed to be your designated
beneficiary under this Agreement.

11. Administration. Any action taken or decision made by the Company, the Board
or the Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon you and all persons claiming
under or through you. By accepting this Award or other benefit under the Plan,
you and each person claiming under or through you shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, any action
taken or decision made under the Plan by the Company, the Board or the Committee
or its delegates.

 

5



--------------------------------------------------------------------------------

12. Change in Control Payments. This Paragraph shall apply in the event of
Change in Control (as defined in the American Express Senior Executive Severance
Plan, as amended from time to time).

(a) In the event that any payment or benefit received or to be received by you
hereunder in connection with a Change in Control or termination of your
employment (hereinafter referred to collectively as the “Payments”) will be
subject to the excise tax referred to in Section 4999 of the Code (the “Excise
Tax”), then the Payments shall be reduced to the extent necessary so that no
portion of the Payments is subject to the Excise Tax but only if (a) the net
amount of all Total Payments (as hereinafter defined), as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments) is greater than or equal to (b) the net
amount of such Total Payments without any such reduction (but after subtracting
the net amount of federal, state and local income and employment taxes on such
Total Payments and the amount of Excise Tax to which you would be subject in
respect of such unreduced Total Payments; provided, however, that you may elect
in writing to have other components of your Total Payments reduced, to the
extent permitted by Section 409A of the Code, prior to any reduction in the
Payments hereunder.

(b) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (A) all payments and benefits received or to be received by
you in connection with such Change in Control or the termination of your
employment, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement with the Company, any Person whose actions result in
such Change in Control, or any Person affiliated with the Company or such Person
(collectively, “Total Payments”) shall be treated as “parachute payments”
(within the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of
the accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor, or if that firm refuses to serve, by another
qualified firm, whether or not serving as independent auditors, designated by
the Committee (the “Firm”), such payments or benefits (in whole or in part) do
not constitute parachute payments, including by reason of Section 280G(2)(A) or
Section 280G(b)(4)(A) of the Code; (B) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (C) all “excess parachute payments” within
the meaning of Section 280G(b)(2) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of the Firm, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(g)(4)(B) of the Code) in excess of
the “base amount” (within the meaning of Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; and (D) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code and regulations or other guidance
thereunder. For purposes of determining whether any of your Payments shall be
reduced, you shall be deemed to pay federal income tax at the highest marginal
rate of federal income taxation (and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes) in the calendar year in which the
Payments are made. The Firm will be paid reasonable compensation by the Company
for its services.

 

6



--------------------------------------------------------------------------------

(c) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, if your Payments are proposed to be reduced, the
Company shall provide to you a written statement setting forth the manner in
which your Total Payments were calculated and the basis for such calculations,
including, without limitation, any opinions or other advice the Company has
received from the Firm or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

13. Miscellaneous. Neither you nor any person claiming under or through you
shall have any right or interest, whether vested or otherwise, in the Plan or
the Award, unless and until all of the terms, conditions and provisions of the
Plan and this Agreement shall have been complied with. In addition, neither the
adoption of the Plan nor the execution of this Agreement shall in any way affect
the rights and powers of any person to dismiss or discharge you at any time from
employment with the American Express companies. Notwithstanding anything herein
to the contrary, neither the Company nor any of its Affiliates (as that term is
defined in the Plan) nor their respective officers, directors, employees or
agents shall have any liability to you (or those claiming under or through you)
under the Plan, this Agreement or otherwise on account of any action taken, or
decision not to take any action made, by any of the foregoing persons with
respect to the business or operations of the Company or any of its Affiliates
(as that term is defined in the Plan), despite the fact that any such action or
decision may adversely affect in any way whatsoever Average Annual Shareholders’
Equity, Earnings Per Share, Net Income or other financial measures or amounts
which are accrued or payable or any of your other rights or interests under this
Agreement.

14. Governing Law. The validity, construction, interpretation, administration
and effect of this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of New York.

15. Compliance with Section 409A. The payment of the Award under this Agreement
is intended to comply with Section 409A of the Code and the Treasury Regulations
promulgated and other official guidance issued thereunder, and this Agreement
shall be interpreted, operated and administered consistent with this intent and
the American Express Section 409A Compliance Policy, as amended from time to
time, and any successor policy thereto. Notwithstanding any other provision of
this Agreement, to the extent that you are a Specified Employee at the time of
your separation from service and any payment is required to be delayed by six
months pursuant to Section 409A of the Code, then such payment shall be made,
without interest, on the first day of the seventh month following your
separation from service.

16. FDIA Limitations. Notwithstanding any other provision of this Agreement to
the contrary, any payments or benefits to you pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and any regulations promulgated, or other guidance issued, with
respect thereto.

17. Dodd-Frank Clawback. Notwithstanding any other provision of this Agreement
to the contrary, in order to comply with Section 10D of the Securities Exchange
Act of 1934, as amended, and any regulations promulgated, or national securities
exchange listing conditions adopted, with respect thereto (collectively, the
“Clawback Requirements”), if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirements under the securities laws, then you shall

 

7



--------------------------------------------------------------------------------

return to the Company, or forfeit if not yet paid, the amount of any Award
received during the three-year period preceding the date on which the Company is
required to prepare the accounting restatement, based on the erroneous data, in
excess of what would have been paid to you under the accounting restatement as
determined by the Committee in accordance with the Clawback Requirements and any
policy adopted by the Committee pursuant to the Clawback Requirements.

 

AMERICAN EXPRESS COMPANY

By the Compensation and Benefits

Committee of the Board of Directors:

 

J. LESCHLY

P. CHERNIN

R. MCGINN

E. MILLER

R. WALTER

By   LOGO [g486442g90f83.jpg]   Carol V. Schwartz, Secretary

Notwithstanding any contrary provision in the American Express Company 2007
Incentive Compensation Plan, as amended, the Company reserves the right to
correct nonmaterial clerical errors in, and make subsequent nonmaterial
clarifications to, any Award Agreement in the future, without prior notification
to participants.

 

8



--------------------------------------------------------------------------------

AMERICAN EXPRESS COMPANY

2007 INCENTIVE COMPENSATION PLAN

PERFORMANCE GRANT

(ALSO KNOWN AS THE              INCENTIVE AWARD)

SCHEDULE A

 

Annual Measure

   Weighting    Payout Level for Each Metric       0% of Max.        % of Max.
   Maximum

EPS

           

ROE

           

For purposes of determining the Schedule A Value, if the 20     Return on Equity
or the 20     Earnings Per Share are equal to or greater than those levels
needed to have some Schedule A Value and less than or equal to the maximum
specified levels, and are not represented on the table, the Schedule A Value
shall be determined by straight-line interpolation from the amounts specified in
such table immediately less than and greater than the amounts actually attained.

Note: the Award is designed to provide the Committee maximum flexibility in
determining an appropriate bonus, while maintaining the ability to deduct the
amount of the Award. This table produces the maximum deductible amount of the
Award, and not the amount actually to be paid. The Committee uses negative
discretion to reduce such amount as it deems appropriate.

 

9